DETAILED ACTION
Claims 1-19 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu USPAT No. 9,122,261 (hereinafter Lu) in view of Balogun, Lanre “Visualization of Fault Propagation Paths in Process Monitoring System”, Aalto University School of Chemical Technology, Master’s thesis for the degree of Master of Science in Technology submitted for inspection, 07 January, 2015 (hereinafter Balogun).
Regarding claims 1-19, the combination of Lu and Balogun teaches all the claimed limitations as outlined below.
Regarding claim 1, Lu teaches: a method of generating a hybrid model predictive control (MPC) simulation model for a plant configured to run a process that processes at least one raw material to generate at least one tangible product, comprising: providing a predictive dynamic MPC sub-model for each of a plurality of process units in the plant, the plant comprising at least one process controller coupled to field devices coupled to the plurality of process units, where the process units comprise equipment for converting the raw material or an intermediate material formed from the raw material into another material, routing of the raw material and the intermediate material during the process, and coupling together the dynamic MPC sub-models to generate the hybrid MPC simulation model which models the plant as a whole (C2 L34-48 - - modeling the entire plant using Purdue Model of process control.  A plurality levels represent different aspects of the process. Lower levels relate from the movement of raw material and higher levels in a hierarchal form relate to the ERP process. The process control system 100 includes various components that facilitate production or processing of at least one product or other material. For instance, the process control system 100 is used here to facilitate control over components in one or multiple plants 101 a-101 n. Each plant 101 a-101 n represents one or more processing facilities (or one or more portions thereof), such as one or more manufacturing facilities for producing at least one product or other material. In general, each plant 101 a-101 n may implement one or more processes and can individually or collectively be referred to as a process system. A process system generally represents any system or portion thereof configured to process one or more products or other materials in some manner).

	Lu fails to clearly specify obtaining a piping network diagram that provides a piping network representation of a configuration of piping and using the piping network representation.

However, Balogun teaches obtaining a piping network diagram that provides a piping network representation of a configuration of piping and using the piping network representation (Pages 21-22).

Lu and Balogun are analogous art because they are from the same field of endeavor. They both
relate process monitoring systems.

Therefore, it would have been obvious to a person of ordinary skill in the art to modify the above industrial process model predictive control system, as taught by Lu, and incorporating the concept of creating piping drawings and representations, as taught by Balogun.

One of ordinary skill in the art would have been motivated to do this modification in order to facilitate the root cause analysis and improve the results in root cause analysis, as suggested by Balogun (Page 2 L1-3).

Regarding claim 2, Balogun teaches wherein the piping network diagram is provided by a process flowsheet for the process (Pages 21-22).

Regarding claim 3, Balogun teaches wherein the piping network diagram is provided by a Process Flow Diagram (PFD) or by a Piping and Instrumentation Diagram (P&ID) (Pages 21-22).

Regarding claim 4, Lu teaches providing the hybrid MPC simulation model to the process controller, and the process controller executing the hybrid MPC simulation model, wherein the executing the hybrid MPC simulation model implements advanced process control (APC) and optimization for driving the process to an optimal operating point (C3 L 20-27 - - Each controller 106 could, for example, represent a multivariable controller, such as a Robust Multivariable Predictive Control Technology (RMPCT) controller or other type of controller implementing model predictive control (MPC) or other advanced predictive control (APC). As a particular example, each controller 106 could represent a computing device running a MICROSOFT WINDOWS operating system)

Regarding claim 5, Lu teaches wherein the at least one process controller comprises a plurality of process controllers, wherein the providing comprises sending the hybrid MPC simulation model to at least one of the plurality of process controllers, and wherein the plurality of process controllers collectively control individual ones of the plurality of process units 
(C3 L 20-27 - - Each controller 106 could, for example, represent a multivariable controller, such as a Robust Multivariable Predictive Control Technology (RMPCT) controller or other type of controller implementing model predictive control (MPC) or other advanced predictive control (APC). As a particular example, each controller 106 could represent a computing device running a MICROSOFT WINDOWS operating system).

Regarding claim 6, Lu teaches wherein the at least one process controller comprises a plurality of process controllers comprising: an upper-tier MPC controller corresponding to level 4 of a Purdue model, a lower-tier MPC controller corresponding to level 3 of the Purdue model, and a lowest level controller corresponding to level I or 2 of the Purdue model that is coupled to sensors and actuators; wherein the hybrid MPC simulation model resides in a memory associated with the upper-tier controller, wherein in the upper-tier controller uses the hybrid MPC simulation model to predict movements in the process, participate in controlling the plant, and interacting with the hybrid MPC simulation model to optimize overall economics of the plant including sending an output from the hybrid MPC simulation model as setpoint targets to the lower-tier controller, the lower-tier controller using the setpoint targets for diverting the raw material or the intermediate material.
(C5 L30-52 - - In the Purdue model, “Level 5” may include one or more enterprise-level controllers 138 coupled to the network 136. Each enterprise-level controller 138 is typically able to perform planning operations for multiple plants 101 a-101 n and to control various aspects of the plants 101 a-101 n. The enterprise-level controllers 138 can also perform various functions to support the operation and control of components in the plants 101 a-101 n. As particular examples, the enterprise-level controller 138 could execute one or more order processing applications, enterprise resource planning (ERP) applications, advanced planning and scheduling (APS) applications, or any other or additional enterprise control applications. Each of the enterprise-level controllers 138 includes any suitable structure for providing access to, control of, or operations related to the control of one or more plants. Each of the enterprise-level controllers 138 could, for example, represent a server computing device running a MICROSOFT WINDOWS operating system). 

Balogun further teaches diverting material in the piping network (Pages 21-22).

Regarding claim 7, Lu teaches wherein the lowest level controller corresponds to the level 1 of the Purdue model, and wherein the plurality of process controllers further comprises: a machine controller comprising at least one distributed control system (DCS) controller corresponding to level 2 of the Purdue model.
(C3 L59-63 - - In addition, the machine-level controllers 114 could provide secure access to the controllers 106. Each of the machine-level controllers 114 includes any suitable structure for providing access to, control of, or operations related to a machine or other individual piece of equipment.

Regarding claim 8, Lu teaches adding an additional process unit or changing one of the plurality of process units, and then generating a revised hybrid MPC simulation model.
(C3 L 20-27 - - Each controller 106 could, for example, represent a multivariable controller, such as a Robust Multivariable Predictive Control Technology (RMPCT) controller or other type of controller implementing model predictive control (MPC) or other advanced predictive control (APC). As a particular example, each controller 106 could represent a computing device running a MICROSOFT WINDOWS operating system).

Regarding claim 9, Lu teaches wherein the plant further comprises non-dynamic elements and the hybrid MPC simulation model includes the non-dynamic elements.
(C3 L 20-27 - - Each controller 106 could, for example, represent a multivariable controller, such as a Robust Multivariable Predictive Control Technology (RMPCT) controller or other type of controller implementing model predictive control (MPC) or other advanced predictive control (APC). As a particular example, each controller 106 could represent a computing device running a MICROSOFT WINDOWS operating system).

Regarding claim 10, Lu teaches a non-transitory computer-readable medium containing instructions that when executed cause at least one processor device to: receiving a predictive dynamic model process control (MPC) sub-model for each of a plurality of process units in a plant, the plant comprising one process controller coupled to field devices coupled to the plurality of process units, where the process units comprise equipment for converting raw material or an intermediate material formed from the raw material into another material, and the plurality of process units are configured to run a process to generate at least one tangible product; routing of the raw material and the intermediate material during the process, and coupling together the dynamic MPC sub-models to generate a hybrid MPC simulation model which models the plant as a whole (C2 L34-48 - - modeling the entire plant using Purdue Model of process control.  A plurality levels represent different aspects of the process. Lower levels relate from the movement of raw material and higher levels in a hierarchal form relate to the ERP process. The process control system 100 includes various components that facilitate production or processing of at least one product or other material. For instance, the process control system 100 is used here to facilitate control over components in one or multiple plants 101 a-101 n. Each plant 101 a-101 n represents one or more processing facilities (or one or more portions thereof), such as one or more manufacturing facilities for producing at least one product or other material. In general, each plant 101 a-101 n may implement one or more processes and can individually or collectively be referred to as a process system. A process system generally represents any system or portion thereof configured to process one or more products or other materials in some manner).

	Lu fails to clearly specify receiving a piping network diagram that provides a piping network representation of a configuration of piping and using a piping network representation.

However, Balogun teaches receiving a piping network diagram that provides a piping network representation of a configuration of piping and using a piping network representation (Pages 21-22).

Lu and Balogun are analogous art because they are from the same field of endeavor. They both
relate process monitoring systems.

Therefore, it would have been obvious to a person of ordinary skill in the art to modify the above industrial process model predictive control system, as taught by Lu, and incorporating the concept of creating piping drawings and representations, as taught by Balogun.

One of ordinary skill in the art would have been motivated to do this modification in order to facilitate the root cause analysis and improve the results in root cause analysis, as suggested by Balogun (Page 2 L1-3).
Regarding claim 11, Balogun teaches wherein the piping network diagram is provided by a process flowsheet for the process (Pages 21-22).

Regarding claim 12, Lu teaches the instructions are configured for adding an additional process unit or changing one of the plurality of process units, and then generating a revised hybrid MPC simulation model (C3 L 20-27 - - Each controller 106 could, for example, represent a multivariable controller, such as a Robust Multivariable Predictive Control Technology (RMPCT) controller or other type of controller implementing model predictive control (MPC) or other advanced predictive control (APC). As a particular example, each controller 106 could represent a computing device running a MICROSOFT WINDOWS operating system).

Regarding claim 13, Lu teaches wherein the plant further comprises non-dynamic elements and wherein the instructions are configured for the hybrid MPC simulation model to include the non-dynamic elements (C3 L 20-27 - - Each controller 106 could, for example, represent a multivariable controller, such as a Robust Multivariable Predictive Control Technology (RMPCT) controller or other type of controller implementing model predictive control (MPC) or other advanced predictive control (APC). As a particular example, each controller 106 could represent a computing device running a MICROSOFT WINDOWS operating system).

Regarding claim 14, Balogun teaches wherein the piping network diagram is provided by a process flowsheet for the process (Pages 21-22).

Regarding claim 15, Lu teaches model predictive process (MPC) controller, comprising: a processor coupled to a memory containing instructions that when executed cause the processor to: execute a hybrid MPC simulation model which models a plant as a whole that comprises predictive dynamic MPC sub-models for each of a plurality of process units in the plant; routing of a raw material and an intermediate material during the process, the MPC controller coupled to by other controllers to field devices coupled to the plurality of process units, wherein the plurality of process units comprise equipment for converting the raw material or an intermediate material formed from the raw material into to another material, and the process units are configured to run a process to generate at least one tangible product; wherein the executing comprises implementing advanced process control (APC) and optimization using regulatory loop control to optimize the process for driving the process to an optimal operating point (C2 L34-48 - - modeling the entire plant using Purdue Model of process control.  A plurality levels represent different aspects of the process. Lower levels relate from the movement of raw material and higher levels in a hierarchal form relate to the ERP process. The process control system 100 includes various components that facilitate production or processing of at least one product or other material. For instance, the process control system 100 is used here to facilitate control over components in one or multiple plants 101 a-101 n. Each plant 101 a-101 n represents one or more processing facilities (or one or more portions thereof), such as one or more manufacturing facilities for producing at least one product or other material. In general, each plant 101 a-101 n may implement one or more processes and can individually or collectively be referred to as a process system. A process system generally represents any system or portion thereof configured to process one or more products or other materials in some manner).

	Lu fails to clearly specify using a piping network diagram that provides a piping network representation of a configuration of piping for.

However, Balogun teaches using a piping network diagram that provides a piping network representation of a configuration of piping for (Pages 21-22).

Lu and Balogun are analogous art because they are from the same field of endeavor. They both
relate process monitoring systems.

Therefore, it would have been obvious to a person of ordinary skill in the art to modify the above industrial process model predictive control system, as taught by Lu, and incorporating the concept of creating piping drawings and representations, as taught by Balogun.

One of ordinary skill in the art would have been motivated to do this modification in order to facilitate the root cause analysis and improve the results in root cause analysis, as suggested by Balogun (Page 2 L1-3).
Regarding claim 16, Balogun teaches wherein the piping network diagram is obtained from a process flowsheet for the process (Pages 21-22).

Regarding claim 17, Lu teaches, wherein the processor is further configured to adding an additional process unit or changing one of the plurality of process units, and then generating a revised hybrid MPC simulation model (C3 L 20-27 - - Each controller 106 could, for example, represent a multivariable controller, such as a Robust Multivariable Predictive Control Technology (RMPCT) controller or other type of controller implementing model predictive control (MPC) or other advanced predictive control (APC). As a particular example, each controller 106 could represent a computing device running a MICROSOFT WINDOWS operating system).

Regarding claim 18, Lu teaches wherein the plant further comprises non- dynamic elements and the hybrid MPC simulation model includes the non-dynamic elements (C3 L 20-27 - - Each controller 106 could, for example, represent a multivariable controller, such as a Robust Multivariable Predictive Control Technology (RMPCT) controller or other type of controller implementing model predictive control (MPC) or other advanced predictive control (APC). As a particular example, each controller 106 could represent a computing device running a MICROSOFT WINDOWS operating system).

Regarding claim 19, Lu teaches wherein the optimization using regulatory loop control to optimize the process for driving the process to an optimal operating point comprises the hybrid MPC simulation model predicting movements in the process, participating in controlling the plant, and interacting with the hybrid MPC simulation model to optimize overall economics of the plant including sending an output from the hybrid MPC simulation model as setpoint targets to a lower-tier controller so that the lower-tier controller can use the setpoint targets for diverting the raw material or the intermediate material (C5 L30-52 - - In the Purdue model, “Level 5” may include one or more enterprise-level controllers 138 coupled to the network 136. Each enterprise-level controller 138 is typically able to perform planning operations for multiple plants 101 a-101 n and to control various aspects of the plants 101 a-101 n. The enterprise-level controllers 138 can also perform various functions to support the operation and control of components in the plants 101 a-101 n. As particular examples, the enterprise-level controller 138 could execute one or more order processing applications, enterprise resource planning (ERP) applications, advanced planning and scheduling (APS) applications, or any other or additional enterprise control applications. Each of the enterprise-level controllers 138 includes any suitable structure for providing access to, control of, or operations related to the control of one or more plants. Each of the enterprise-level controllers 138 could, for example, represent a server computing device running a MICROSOFT WINDOWS operating system). 

 Balogun further teaches diverting material in the piping network (Pages 21-22).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS R ORTIZ RODRIGUEZ whose telephone number is (571)272-3766.  The examiner can normally be reached on Mon-Fri 10:00 am- 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119